 

 

Exhibit 10.1

 

 

COMPENSATION MODIFICATION AGREEMENT

 

            THIS COMPENSATION MODIFICATION AGREEMENT (“Agreement”), is made this
6th day of January 2010, by and between PremierWest Bancorp and PremierWest Bank
(together, the “Corporation”), and ______________, an officer of the Corporation
(“Executive”).

 

RECITALS

 

            A.        On February 13, 2009, the Corporation entered into a
Letter Agreement, which incorporates by reference the Securities Purchase
Agreement – Standard Terms, with the United States Department of the Treasury
(“UST”), governing the Corporation’s participation in the Troubled Assets Relief
Program (“TARP”) Capital Purchase Program (“CPP”), under which the Corporation
issued preferred stock and warrants to purchase Corporation common stock to the
UST in return for cash.

 

            B.         The Corporation’s participation in the CPP requires the
Corporation and certain of its officers to comply with Section 111(b) of the
Emergency Economic Stabilization Act of 2008 (“EESA”), as amended by the
American Recovery and Reinvestment Act of 2009 (the “ARRA”), regarding executive
compensation and corporate governance as well as the related UST interim final
regulations (31 CFR Part 30) published in the Federal Register on June 15, 2009,
as they may be amended from time to time by the UST (the “Compensation
Guidelines”).

 

            C.         In order to comply with the Compensation Guidelines
during the TARP Period (as defined in the Compensation Guidelines), the parties
desire to modify existing compensation and benefit arrangements to meet, among
other requirements, the TARP Compensation Standards that:

 

§         Require the Company to “clawback” any Bonus Payment to its Senior
Executive Officers or any of the next 20 Most Highly Compensated Employees if
payment was based on materially inaccurate financial statements or performance
metric criteria;

§         Prohibit the Company from making any Golden Parachute Payment to its
Senior Executive Officers or any of the next 5 Most Highly-Compensated
Employees;

§         Prohibit the Company from paying or accruing any Bonus Payment to the
5 Most Highly-Compensated Employees, except as permitted by the TARP
Compensation Standards;

§         Prohibit the Company from maintaining any SEO Compensation Plan that
encourages Senior Executive Officers to take unnecessary and excessive risks
that threaten the value of the Company;

§         Prohibit the Company from maintaining any Employee Compensation Plan
that would encourage the manipulation of reported earnings to enhance the
compensation of any employee; and

§         Prohibit the Company from providing Gross-Ups to its Senior Executive
Officers or the 20 next Most Highly-Compensated Employees.

 

 

--------------------------------------------------------------------------------



AGREEMENT

 

            NOW, THEREFORE, to ensure that the Corporation and Executive are in
compliance with Section 111(b) of EESA, as amended by ARRA and the Compensation
Guidelines and for other good and valuable consideration, the Corporation and
the Executive hereby agree as follows:

 

This letter shall remain in effect only during the TARP Period and for so long
as you remain a Senior Executive Officer or one of the next 20 Most
Highly-Compensated Employees.

 

            1.         INTENT.  The Compensation Guidelines and the provisions
of this Agreement apply to the Corporation during the TARP Period and apply to
Executive during any period of time during the TARP Period that Executive is an
SEO or a most highly compensated employee under the Compensation Guidelines. The
intention of this Agreement is to comply with Section 111(b) of EESA, as amended
by ARRA, and the Compensation Guidelines and the Agreement shall be administered
and interpreted accordingly.

 

            2.         GENERAL MODIFICATION OF EMPLOYMENT, COMPENSATION AND
BENEFIT AGREEMENTS, PLANS AND POLICIES.  The Corporation and Executive agree
that, notwithstanding any contract, plan, policy agreement or understanding to
the contrary, all employment, compensation and benefit agreements, plans and
policies (collectively “Compensation Agreements”) with respect to Executive
shall be deemed modified to comply in all respects with Section 111(b) of EESA,
as amended by ARRA, as implemented by any guidance or regulation thereunder,
including the Compensation Guidelines. The Corporation and Executive further
agree that the Corporation shall not adopt any new benefit plan with respect to
Executive that does not comply with Section 111(b) of EESA, as amended by ARRA,
as implemented by any guidance or regulation thereunder, including the
Compensation Guidelines. The Executive agrees that the Corporation, through its
Compensation Committee, has the sole discretion: (a) to determine whether and to
what extent any compensation plans covering Executive encourage Executive to
take unnecessary and excessive risks that threaten the value of the Corporation;
(b) to determine whether and to what extent any other employee compensation
plans covering Executive pose risks to the Corporation that should be limited;
(c) to determine whether and to what extent any employee compensation plans
covering Executive encourage the manipulation of reported earnings; and (d) to
limit or eliminate any compensation or compensation plan based on these
determinations.

 

            3.         RECOVERY OF CERTAIN COMPENSATION. In the event Executive
is an SEO or one of the next 20 mostly highly compensated employees and receives
a bonus, incentive compensation or retention award from the Corporation based on
financial statements or performance metric criteria later determined by the
Corporation’s Compensation Committee, in its sole discretion, to be materially
inaccurate or to be material and inaccurately applied, Executive agrees to
return to the Corporation, within 30 days of a written demand therefore, the
amount of the bonus, incentive compensation or retention award received by
Executive in excess of the amount that would have been paid to Executive had the
inaccurate statements or criteria been accurate and accurately applied.

 

            4.         GOLDEN PARACHUTE PAYMENTS AND GROSS-UPS. Executive agrees
that if Executive is an SEO or any of the next five most highly compensated
employees: (a) the Executive shall not be entitled to receive any golden
parachute payment not permitted under the Compensation Guidelines; (b) Executive
shall not be entitled to gross-up reimbursement by the Corporation of taxes owed
by Executive; and (c) that all Compensation Agreements between Executive and the
Corporation are deemed to be amended in this regard.

 

--------------------------------------------------------------------------------



            5.         LIMITS ON BONUSES, INCENTIVE COMPENSATION AND RETENTION
AWARDS. If Executive is one of the five most highly compensated employees,
Executive shall be subject to all applicable prohibitions on bonuses, incentive
compensation and retention awards contained in the Compensation Guidelines and
all Compensation Agreements between Executive and the Corporation are deemed to
be amended in this regard.

 

            6.         PERQUISITES AND EXPENDITURES. Executive hereby agrees to
be bound by any limits on perquisites or expenditures that are imposed by any
excessive or luxury expenditure policy adopted by the Corporation in compliance
with the Compensation Guidelines, notwithstanding any Compensation Agreements
that provide otherwise or a prior practice for payment or reimbursement of such
expenses by the Corporation. Executive agrees to return or reimburse to the
Corporation any amounts received in violation of this Section 6, within 30 days
of a written demand by the Corporation.

 

            7.         COVERED AGREEMENTS, PLANS AND POLICIES. Executive
acknowledges that all  Compensation Agreements applicable to Executive,
including without limitation all employee benefit agreements, are subject to the
modifications and amendments provided for in this Agreement and the Compensation
Guidelines, to the extent applicable, including as a result of any reviews of
compensation plans by the Compensation Committee.

 

            8.         MODIFICATION.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing, signed by the Executive and on behalf of the Corporation
by such officer as may be specifically designated by the Board of Directors of
the Corporation, or unless such modification is required by changes in the
Compensation Guidelines.

 

            9.         NO WAIVER.  No waiver by either party at any time of any
breach by the other party of, or in compliance with, any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of any other provisions or conditions at the same or at any prior or subsequent
time.

 

            10.       GOVERNING LAW.  The validity, interpretation, construction
and performance of this Agreement shall be governed by federal law, to the
extent applicable, and otherwise by the laws of the State of Oregon.

 

            11.       VALIDITY.  The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

     12.       WAIVER: Executive hereby voluntarily waives any claim against the
Corporation for any changes to Executive’s compensation, bonus, incentive and
other benefit plans, arrangements, policies and agreements (including golden
parachute agreements and tax gross-ups) that are required to comply with the
Compensation Guidelines and that are made pursuant to this Agreement. This
waiver includes all claims Executive may have under the laws of the United
States or any state related to the requirements imposed by the Compensation
Guidelines, including, without limitation, a claim for any compensation or other
payments Executive would otherwise receive.

--------------------------------------------------------------------------------



      13.       INTERPRETATION.  Capitalized terms used but not defined herein
shall have the meanings given to them in the UST Interim Final Rule and shall be
interpreted and construed consistent with such rule.  Any reference to the
Corporation shall mean PremierWest Bancorp, PremierWest Bank and any entity
that, along with PremierWest Bancorp, would be considered a TARP Recipient as
determined pursuant to 31 C.F.R. § 30.2, including, without limitation,
PremierWest Bank.  The determination of whether Executive is or remains a Senior
Executive Officer or one of the next 5 or 20 Most Highly Compensated Employees
shall be made by the Compensation Committee pursuant to 31 C.F.R. § 30.3.
Descriptive headings contained in this Agreement are for convenience only and
shall not control or affect the meaning or construction of any provision in this
Agreement.

 

            14.       COUNTERPARTS; SIGNATURE. This letter may be executed in
two or more counterparts, each of which shall be deemed an original. A signature
transmitted by facsimile shall be deemed an original signature.

 

            IN WITNESS WHEREOF, the parties have executed this Agreement
effective as of the date first above written.

 

                                                           

Name
Title

 

 

PREMIERWEST BANCORP

           

            /s/ James Ford

By:                                                                  

Name: James Ford

Title:     President and Chief Executive Officer

 

PREMIERWEST BANK

 

            /s/ James Ford

By:                                                                  

Name: James Ford

Title:     President and Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------